Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 5-8, 10-11, 14-26, 32, and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Baxi et al. (U. S. Pub. 2016/020700) and Hansen et al. (U. S. Pub. 2015/09257682). 
	As for claims 1 and 36, Vaidyanathan et al. discloses a processor-implemented method, or a computer program product, comprising: 
attaching two or more sensors (i.e., the muscle activity sensor 4 or the motion sensor 3 in Figs. 1 and 3) to a body part belonging to a body 3of an individual, wherein the two or more sensors enable collection of motion data of the body part, and wherein the two or more sensors include at least one 
collecting data (using the microprocessor 5) from the two or more sensors  wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part; and
analyzing, using one or more processors (microprocessor 5), the electrical information from the two or more sensors (3, 4) to generate a kinematic phase pattern (i.e., analyzing and determining whether the sensed muscular activity conforms to a predetermined pattern of movement, see [0078] and claim 11);
wherein the two or more sensors (3, 4) comprise one or more integrated sensors (i.e., the two sensors are integrated or embedded inside the knee brace 20 or other articles of clothing, see [0053]).
Still referring to claims 1 and 36, Vaidyanathan et al. does not specifically disclose: at least one of the sensor is a stretch sensor attached to an anchor, and wherein the stretch sensor is configured and disposed to change electrical characteristics as the stretch sensor stretches, and wherein the stretch sensor detects linear displacement; or wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual.
	Baxi et al. discloses a wearable sensor apparatus comprises an IMU sensor and a stretch sensor (160 in Figs. 1 and 7) attached to an anchor, and wherein the stretch sensor (160) is configured and disposed to change electrical characteristic (resistance) as the stretch sensor stretches, and wherein the stretch sensor (160) detects linear displacement (see [0018], [0041] and [0046]). 
	Hansen et al. discloses a system using multiple motion sensors and muscle activation sensors wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual (see [0026]—[0040]).  

	In addition, it also would have been obvious to the person of ordinary skill in the art, to further modify Vaidyanathan et al. to use additional motion sensors, wherein the kinematic phase pattern measured includes movement of a center of mass related to the body of the individual, as taught by Hansen et al., for the purpose of further enhancing the muscle activity or motion monitoring and provide real-time prescriptive feedback to facilitates altering the mechanics that leads to increased performance or reduced risk of injury (see [0054] in Hansen et al.). 

As for claim 5, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 wherein the two or more sensors (3 and 4) capture two or more modalities of body part motion.

As for claim 6, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises a bending sensor (e.g. the stretch sensor 160 for sensing bending of the knee or arm in Baxi).

As for claim 7, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises a mechanomyogram sensor (MMG 4 in Fig. 1 of Vaidyanathan).

As for claim 8, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises an electromyogram sensor (stretch sensor 160 or EMG sensor in claim 14 of Baxi).

As for claims 10 and 11 and 40, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 further comprising rendering the kinematic phase pattern as part of a kinematic sequence, wherein the rendering enables additional kinematic analysis, wherein the kinematic sequence describes how a sequence of movements can be used to transfer energy throughout the body. (i.e. gait analysis in [0064], also see [0058] and [0078]).
As for claims 14-16, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 wherein the micro-expression of movement of the body part includes linear movements and rotational movements, each comprises velocity, position, and momentum with a magnitude and a time-dependent function (see [0009], [0075]—[0085] in Vaidyanathan).

As for claim 17, Vaidyanathan et al. in view of Baxi et al. and Hansen et al.  discloses the method of claim 15 wherein the position comprises a three-dimensional coordinate (see abstract and [0009] in Vaidyanathan).

As for claim 18, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 15 wherein the momentum includes a center mass of a segment of a body part (e.g., the center mass of a segment of the arm of the body).



As for claims 20-26, Vaidyanathan et al. in view of Baxi et al. and Hansen et al.  discloses the method of claim 1 further comprising calculating a kinematic summation and distribution ratio based on the micro-expression of movement of the body part wherein the calculating provides information on kinematic phases and using the information on kinematic phases to build a kinematic phase library, and using the kinematic phase library to enable pattern recognition for information on kinematic phases obtained from the calculating; combining the kinematic summation and distribution ratio with one or more additional kinematic summation and distribution ratios for a segment of a related body part; and wherein the combining describes a kinematic sequence and enables microexpression analysis of the individual (see the Rehabilitation and Gait/movement/posture classification in [0062] and [0064] in Vaidyanathan et al.; and also see [0028]—[0054] in Hansen et al.). 

As for claim 32, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. discloses the method of claim 1 further comprising attaching at least a third sensor (i.e., the stretch sensor or other types of sensor can be used for enhanced monitoring, see [0117] in Vaidyanathan et al. ) to the body part.

As for claim 37, Vaidyanathan et al. discloses a computer system for motion analysis comprising: 
memory (memory 7) which store instructions;
one or more processors  (microprocessor 5) attached to the memory (7) wherein the one or more processors (5), when executing the instruction which are stored, are configured to:

collecting data (using the microprocessor 5) from the two or more sensors (3, 4) wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part; and
analyzing, using one or more processors (5), the electrical information from the two or more sensors to generate a kinematic phase (i.e., analyzing and determining whether the sensed muscular activity conforms to a predetermined pattern of movement, see [0078] and claim 11);
wherein the two or more sensors comprise one or more integrated sensors (i.e., the two motion sensors 3 in Fig. 2 are integrated or embedded inside the knee brace 20 or other articles of clothing, see [0053]). 
Still referring to claim 37, Vaidyanathan et al. does not specifically disclose at least one of the integrated sensor is a stretch sensor attached to an anchor, and wherein the stretch sensor is configured and disposed to change electrical characteristics as the stretch sensor stretches, and wherein the stretch sensor detects linear displacement; or wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual.
Baxi et al. discloses a wearable sensor apparatus comprises an IMU sensor and a stretch sensor (160 in Figs. 1 and 7) attached to an anchor, and wherein the stretch sensor (160) is configured and disposed to change electrical characteristic (resistance) as the stretch sensor stretches, and wherein the stretch sensor (160) detects linear displacement (see [0018], [0041] and [0046]). 
Hansen et al. discloses a system using multiple motion sensors and muscle activation sensors wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual (see [0026]—[0040]).  

In addition, it also would have been obvious to the person of ordinary skill in the art, to further modify Vaidyanathan et al. to use additional motion sensors, wherein the kinematic phase pattern measured includes movement of a center of mass related to the body of the individual, as taught by Hansen et al., for the purpose of further enhancing the muscle activity or motion monitoring and provide real-time prescriptive feedback to facilitates altering the mechanics that leads to increased performance or reduced risk of injury (see [0054] in Hansen et al.).
As for claims 38 and 39, Vaidyanathan et al. in view of Baxi et al. does not explicitly discloses wherein the kinematic phase library includes data collected from other individuals including healthy populations and injured populations; wherein several bodies have two or more sensors attached to same body part on each body to enable comparative muscle movement on each of the bodies. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the claimed invention, to further modify Vaidyanathan et al., to attach two or more sensors to same body part on different individuals, such as a health person, and an injured person, in order to easily monitor and compare the measured muscle activity data obtained from a health person and an injured person to obtain the necessary information needed for determining if the sensed muscular activity conforms to the predetermined pattern of movement( see [0064] in Vaidyanathan et al).


As for claim 42, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. disclose the method of claim 10 wherein the rendering includes an animation of the body part (i.e., the 3D stick figure displaying as an animation, see [0138] in Vaidyanathan). 
As for claim 43, Vaidyanathan et al. in view of Baxi et al. and Hansen et al. disclose the method of claim 10 wherein the kinematic sequence includes timing of angular velocities generated across the body part (see  [0138]—[0139] in Vaidyanathan; and [0028]—[0054] in Hansen et al.). 
As for claim 44, Vaidyanathan et al. in view of Baxi et al. does not specifically disclose wherein a first sensor from the two or more sensors is attached to a left shoulder of the individual, a second sensor from the two or more sensors is attached to a right shoulder of the individual, and a third sensor is attached across a back of the individual .
Hansen et al. discloses a plurality of possible sensor locations, including the claimed arrangement of the three sensors (see Fig. 5A in Hansen et al.). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the claimed invention, to arrange the motion sensors at the claimed left and right shoulder, and the back of the individual, as taught by Hansen et al., for the purpose of extractingthe kinematic values at any desired location of interest under testing for a specific sports application ([0039]—[0040]). 

5.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Baxi et al. (U. S. Pub. 2016/020700) and Hansen et al. (U. S. Pub. 2015/09257682), and further in view of Moslehi (U. S. Patent 9,423,311).

Vaidyanathan et al. in view of Baxi et al. and Hansen et al. does not specifically disclose using the third sensor for body part symmetry analysis.
Moslehi discloses it is conventional in the art to sense body part symmetry for aid in the assessment of stroke victim rehabilitation (col. 1, lines 33-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. in view of Baxi et al. to use a third sensor for sensing body part symmetry as taught by Moslehi, so as to measure the symmetry information of a body part, for assessing the rehabilitation of a stroke victim (col. 1, lines 33-38).  
Response to Arguments
6.	Applicant's arguments filed on July 19, 2021 have been fully considered but they are not persuasive. 
	In response to applicant’s argument regarding the added feature of “wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual”, the examiner asserts that It is conventional in the art to use additional sensors for measuring the movement of a center of mass related to the body, as evident in the new Hansen et al. reference provided.  Hansen et al. discloses a system using multiple motion sensors and muscle activation sensors wherein the kinematic phase pattern includes movement of a center of mass related to the body of the individual (see [0026]—[0040]). 
It would have been obvious to the person of ordinary skill in the art, to further modify Vaidyanathan et al. to use additional motion sensors, wherein the kinematic phase pattern measured includes movement of a center of mass related to the body of the individual, for enhance the muscle activity or motion monitoring and provide real-time prescriptive feedback to facilitates altering . 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY HE/Primary Examiner, Art Unit 2867